Name: Commission Implementing Decision (EU) 2018/1891 of 30 November 2018 amending Implementing Decision 2014/403/EU on granting derogations to Member States with respect to the transmission of statistics pursuant to Regulation (EU) No 549/2013 of the European Parliament and of the Council concerning the European system of national and regional accounts in the European Union (notified under document C(2018) 7943) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: economic analysis;  free movement of capital;  economic geography;  communications;  national accounts
 Date Published: 2018-12-05

 5.12.2018 EN Official Journal of the European Union L 309/5 COMMISSION IMPLEMENTING DECISION (EU) 2018/1891 of 30 November 2018 amending Implementing Decision 2014/403/EU on granting derogations to Member States with respect to the transmission of statistics pursuant to Regulation (EU) No 549/2013 of the European Parliament and of the Council concerning the European system of national and regional accounts in the European Union (notified under document C(2018) 7943) (Only the Bulgarian, Croatian, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Irish, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 549/2013 of the European Parliament and of the Council of 21 May 2013 on the European system of national and regional accounts in the European Union (1), and in particular Article 6(1), Having regard to Commission Implementing Decision 2014/403/EU of 26 June 2014 on granting derogations to Member States with respect to the transmission of statistics pursuant to Regulation (EU) No 549/2013 of the European Parliament and of the Council concerning the European system of national and regional accounts in the European Union (2), Whereas: (1) Pursuant to Article 6(1) of Regulation (EU) No 549/2013 Implementing Decision 2014/403/EU granted temporary derogations to Member States on the basis of requests justified by the need for major adaptations to national administrative and statistical systems in order to fully comply with that Regulation. (2) Pursuant to Article 6(3) of Regulation (EU) No 549/2013, the Commission checked the justifications for the granted derogations, consulted the European Statistical System Committee and adopted a report on the application of the granted derogations (3). (3) In accordance with that report, the availability of data under Regulation (EU) No 549/2013 has improved and most Member States have adapted its national administrative and statistical systems and have started providing all or some of the data covered by derogations even before the first transmission date. (4) Of the 365 derogations expiring in 2018, 2019 or 2020, 244 derogations (67 %) have valid justifications and should remain unchanged, 98 derogations (27 %) should be withdrawn since they no longer have any valid justifications, and the scope of 23 derogations (6 %) should be narrowed since their justifications are only partially valid. (5) Implementing Decision 2014/403/EU should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/403/EU is replaced by the text set out in the Annex to this Implementing Decision. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Republic of Croatia, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. Article 3 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 30 November 2018. For the Commission Marianne THYSSEN Member of the Commission (1) OJ L 174, 26.6.2013, p. 1. (2) OJ L 195, 2.7.2014, p. 1. (3) Report from the Commission to the European Parliament and the Council on the application of Regulation (EU) No 549/2013 of the European Parliament and of the Council of 21 May 2013 on the European System of national and regional accounts in the European Union and on the application of the granted derogations, COM(2018)506. ANNEX LIST OF SPECIFIC DEROGATIONS FROM REGULATION (EU) No 549/2013 Country: Belgium Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q ESE  16. c) Self employed EMP  16. b) Employment in resident production units Total economy and A*10 breakdown, hours worked, non-adjusted and seasonally adjusted data 1995Q1-1999Q4 2020 1A ESE  16. c) Self employed EMP  16. b) Employment in resident production units Total economy and A*10 breakdown, hours worked 1995-1999 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*21 breakdown, thousands of hours worked 1995-1999 2020 10 All variables NUTS 2 breakdown, total economy and A*10 breakdown 2000-2002 2020 12 All variables NUTS 3 breakdown, total economy and A*10 breakdown 2000-2002 2020 15 All variables Full table including all breakdowns/details, previous year's prices 2015-2016 2020 16 All variables Full table including all breakdowns/details, previous year's prices 2015-2016 2020 Country: Bulgaria Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.53  Acquisitions less disposals of valuables Total economy, previous year's prices, non-adjusted and seasonally adjusted data 1995Q1-2012Q4 2020 1A P.53  Acquisitions less disposals of valuables Total economy, previous year's prices 1995-2012 2020 2 D.9p_S.1311  of which, payable to sub-sector Central Government (S.1311) D.9p_S.1313  of which, payable to sub-sector Local Government (S.1313) S.1311  Central government S.1313  Local government 1995-2012 2020 2 D.29p  Other taxes on production, payable S.13  General Government 1995-2011 2020 3 P.5  Gross capital formation P.51g  Gross fixed capital formation by industry Total economy and A*10 breakdowns (where mandatory), current and previous year's prices and chain-linked volumes 1995-1997 2020 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds All COFOG divisions 1995-1997 2020 11 D.92p  of which, investment grants S.13  General government, All COFOG divisions 1995-2018 2020 11 D.92p  of which, investment grants S.13  General government, All COFOG groups 2001-2018 2020 20 All variables Total economy and A*21-industries included in S.13, current replacement costs and previous year's replacement costs 2000-2015 2020 22 All variables Total economy and A*21 breakdown, current and previous year's prices and chain linked volumes 1995-1997 2020 26 All variables All sectors 1995-2007 2020 26 All variables Sector S.13 general government 2008-2013 2020 Country: Denmark Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 3 P.52  7. b) Changes in inventories by industry A*10 breakdown, current prices and previous year's prices 1995-2018 2020 5 P.3  1. Final consumption expenditure by purpose (Household) COICOP breakdown into P101  Pre-primary and primary education, P102  Secondary education, P103  Post-secondary non tertiary education, P104  Tertiary education, P105  Education not definable by level, current prices and previous year's prices and chain-linked volumes 1995-2018 2020 8 D.212  Taxes and duties on imports excluding VAT D.214  Taxes on products, except VAT and import taxes All sectors, resources (D.214 to be provided including D.212, D.212 will be empty until expiration derogation) 1995-2018 2020 9 D.212  Taxes and duties on imports excluding VAT D.2122  Taxes on imports, excluding VAT and import duties D.2122b  Monetary compensatory amounts on imports D.2122c  Excise duties D.2122d  General sales taxes D.2122e  Taxes on specific services D.2122f  Profits of import monopolies D.214  Taxes on products, except VAT and import taxes D.214a  Excise duties and consumption taxes D.214b  Stamp taxes D.214c  Taxes on financial and capital transactions D.214d  Car registration taxes D.214e  Taxes on entertainment D.214f  Taxes on lotteries, gambling and betting D.214g  Taxes on insurance premiums D.214h  Other taxes on specific services D.214i  General sales or turnover taxes D.214j  Profits of fiscal monopolies D.214k  Export duties and monetary comp. amounts on exports D.214l  Other taxes on products n.e.c. S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds S.212 Institutions and bodies of the EU (D.214 and sub-items thereof to be provided including D.2122; D.2122 and sub-items thereof will be empty except for D.2122a until expiration derogation) 1995-2018 2020 11 All (relevant) variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, COFOG groups 09.1 Pre-primary and primary education and 09.2 Secondary education (to be provided with a footnote explaining that a substantial but inseparable part of expenses in 09.1 belongs to 09.2) 2001-2018 2020 15 P.11  Market output P.13  Non-market output other than for final use A*64 breakdown, current prices (P.11 to be delivered including P.131; P.13 to be delivered excluding P.131 until expiration derogation) 2010-2014 2020 15 P.11  Market output P.13  Non-market output other than for final use A*64 breakdown, current prices and previous year's prices (P.11 to be delivered including P.131; P.13 to be delivered excluding P.131 until expiration derogation) 2015-2016 2020 26 AN.11 + AN.12  2. Fixed assets + Inventories AN.12  16. Inventories All sectors 2012-2017 2020 Country: Germany Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.5  9. b) Changes in inventories Total economy, current prices and previous year's prices and chain linked volumes, non-adjusted and seasonally adjusted data (to be provided excluding military inventories of general government until expiration of derogation) 1995Q1-2012Q4 2020 1A P.52  9. b) Changes in inventories Total economy, current prices and previous year's prices and chain linked volumes (to be provided excluding military inventories of general government until expiration of derogation) 1995-2012 2020 2 P.52 + P.53  Changes in inventories and acquisitions less disposals of valuables All sectors (to be provided excluding military inventories of general government until expiration of derogation) 1995-2012 2020 3 P.51g  7. a) Gross fixed capital formation by industry  breakdown by fixed asset AN_F6 Breakdown by fixed assets AN_F6 and NACE A*10 breakdown, current prices and previous year's prices and chain-linked volumes (to be provided for new fixed assets) 1995-2018 2020 3 P.52  7. b) Changes in inventories by industry A*10 breakdown, current prices and previous year's prices 1995-2018 2020 3 P.52  7. b) Changes in inventories by industry Total economy, current prices and previous year's prices (to be provided excluding military inventories of general government until expiration of derogation) 1995-2012 2020 5 P.3  1. Final consumption expenditure by purpose (Household) P023  Narcotics (to be included in P022  Tobacco), current prices and previous year's prices and chain-linked volumes 1995-2018 2020 8 P.52  Changes in inventories Sector S.13  General Government, uses (to be provided excluding military inventories of general government until expiration of derogation) 1995-2012 2020 8 EMP  Employment (in numbers of persons and number of hours worked) Sector S.13  General Government; number of hours worked 1995-2018 2020 801 P.52 + P.53  Changes in inventories and net acquisition of valuables S.13  General Government, uses, current prices, non-seasonally adjusted (to be provided excluding military inventories of general government until expiration of derogation) 1999Q1-2012Q4 2020 9 D.51c  Taxes on holding gains D.51d  Taxes on winnings from lottery or gambling D.51e  Other taxes on income n.e.c. All sectors 1995-2018 2020 10 P.51g  4. Gross fixed capital formation (current prices) NUTS 2 breakdown, total economy and A*10 breakdown 2000-2001 2020 10 P.51g  4. Gross fixed capital formation (current prices) NUTS 2 breakdown, A*10 breakdown (to be provided for new fixed assets until expiration of derogation) 2002-2017 2020 11 D.92  of which, investment grants S.13  General government, All COFOG groups 2001-2011 2020 11 P.5  Gross capital formation S.13  General government, COFOG division 2 and groups in division 2 (to be provided excluding P.52 military inventories of general government until expiration of derogation) 1995-2012 2020 13 All variables NUTS 2 breakdown (the sum of S.14 + S.15 to be transmitted). 2000-2017 2020 20 AN.1132g  6. ICT equipment, gross AN.11321g  7. Computer hardware, gross AN.11322g  8. Telecommunications equipment, gross AN.1132n  18. ICT equipment, net AN.11321n  19. Computer hardware, net AN.11322n  20. Telecommunications equipment, net Total economy, current replacement costs and previous year's replacement costs 2000-2017 2020 22 P.51g_AN1132  6. GFCF in ICT equipment P.51g_AN11321  7. GFCF in computer hardware P.51g_AN11322  8. GFCF in telecommunications equipment Total economy, current prices and previous year's prices and chain-linked volumes 2000-2017 2020 22 P.51g_AN.111  2. GFCF in dwellings P.51g_AN.112  3. GFCF in other buildings and structures P.51g_AN.113 + P.51g_AN.114  4. GFCF in machinery and equipment + weapon systems P.51g_AN.1131  5. GFCF in transport equipment P.51g_AN.115  10. GFCF in cultivate biological resources A*21 breakdown (to be provided for new fixed assets), current prices and previous year's prices and chain-linked volumes 1995-2017 2020 26 AN.1121  6. Buildings other than dwellings AN.1122  7. Other structures AN.12  16. Inventories All sectors 2012-2017 2020 Country: Estonia Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*21 breakdown, thousands of hours worked 1995-1999 2020 3 ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdown for sections B, D, E, I, J, K, L, N, O, P, Q, R, T, thousands of hours worked 2000-2018 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*64 breakdown for divisions 17, 18, 19, 21, 24, 27, 29_30, 29, 30, 37_39, 51, 58, 59_60, 62_63, 65, 66, 68A, 69_70, 73_75, 73, 74_75, 77, 78, 79, 94, 95, 97_98, thousands of persons 1995-2017 2020 3 EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*64 breakdown for divisions 03, 17, 18, 19, 21, 24, 29_30, 29, 30, 37_39, 51, 58, 59_60, 62_63, 65, 66, 68A, 69_70, 73_75, 73, 74_75, 77, 78, 79, 94, 95, 97_98, thousands of persons 1995-2017 2020 3 ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*64 breakdown for divisions 02, 03, 05_09, 10_12, 13_15, 16_18, 16, 17, 18, 19, 20, 21, 22_23, 22, 23, 24_25, 24, 25, 26, 27, 28, 29_30, 29, 30, 31_32, 33, 35, 36, 37_39, 45, 46, 47, 50, 51, 52, 53, 55_56, 58_60, 58, 59_60, 61, 62_63, 64, 65, 66, 68A, 69_70, 69_71, 71, 72, 73_75, 73, 74_75, 77, 78, 79, 80_82, 84, 85, 86, 87_88, 90_92, 93, 94, 95, 97_98, thousands of persons 1995-2017 2020 3 ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*64 breakdown for divisions 41_43, 49, 96, thousands of persons 1995-1996 2020 3 ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdowns for sections B, D, E, I, J, K, L, N, O, P, Q, R, T, thousands of persons 1995-2018 2020 3 ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdowns for sections F, H, M, S, thousands of persons 1995-1996 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdown for sections U, T, thousands of hours worked 2000-2018 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdown for sections U, T, thousands of persons 1995-2018 2020 Country: Ireland Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q All variables Full table including all (mandatory) breakdowns/details Transmission at t + 70 days 2020 3 P.51c  4. Consumption of fixed capital by industry A*64 breakdown, current prices and previous year's prices and chain-linked volumes (A*38 breakdown to be provided until expiration derogation) 1995-2017 2020 5 P.3  1. Final consumption expenditure by purpose (Household) P082  Telephone and telefax equipment, P083  Telephone and telefax services, P090  Recreation and culture, P101  Pre-primary and primary education, P102  Secondary education, P103  Post-secondary non-tertiary education, P104  Tertiary education, P105  Education not definable by level, P096  Package holidays, P110  Restaurants and hotels, P112  Accommodation services, current prices and previous year's prices and chain-linked volumes 1995-2018 2020 Country: Spain Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1A D.21  2. a) Taxes on products D.31  2. b) Subsidies on products Total economy, previous year's prices and chain linked volumes, transmissions at t + 2 months (balance D.21 minus D.31 to be delivered) 1995-2018 2020 3 P.52  7. b) Changes in inventories by industry A*10 breakdown, current prices and previous year's prices 1995-2018 2020 3 P.53  7. c) Acquisitions less disposals of valuables Total economy, previous year's prices 1995-2018 2020 5 P.3  1. Final consumption expenditure by purpose (Household) P103  Post-secondary non-tertiary education (to be included in P104), P122 + P127  Prostitution and Other services nec (to be provided excluding P122) current prices and previous year's prices and chain-linked volumes 1995-2018 2020 9 D.611C  Compulsory employers' actual social contributions D.611V  Voluntary employers' actual social contributions D.613c  Compulsory households' actual social contributions D.613ce  Compulsory employees' actual social contributions D.613v  Voluntary households' actual social contributions All sectors 1995-2013 2020 11 All variables All sectors, G0702  Outpatient services G0703  Hospital services (G0702 to be included in G0703) 2001-2018 2020 15 All variables Full table including all details/breakdown, previous year prices 2015-2016 2020 16 All variables Full table including all details/breakdown, previous year's prices 2015-2016 2020 16 K1  Consumption of fixed capital B2A3N  Operating surplus and mixed income, net Breakdown by NACE A*64, current prices 2010-2015 2018 17 K1  Consumption of fixed capital B2A3N  Operating surplus and mixed income, net Breakdown by CPA P*64, current prices 2010, 2015 2018 26 AN.11  3. Fixed assets AN.112  5. Other buildings and structures AN.113 + AN.114  8. Machinery and equipment + Weapons systems AN.115  9. Cultivated biological resources AN.117  10. Intellectual property products S.1 Total economy 2000-2011 2020 Country: France Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 2 TC  of which payable tax credits that exceed the taxpayer's liability S.13  General government 2012-2018 2020 3 P.51c  4. Consumption of fixed capital by industry A*64 breakdown, current prices and previous year's prices and chain-linked volumes (A*38 breakdown to be provided until expiration derogation) 1995-2017 2020 3 B.2n + B.3n  5. Net operating surplus and net mixed income A*64 breakdown, current prices (A*38 breakdown to be provided) 1995-2017 2020 3 B.2n + B.3n  5. Net operating surplus and net mixed income D.29 - D.39  6. Other taxes on production less other subsidies on production D1  9. Compensation of employees by industry D.11  9. a) Wages and salaries by industry A*21 breakdown, current prices, transmission at t + 9 months Transmission at t + 21 months 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdown, thousands of persons, thousands of hours worked and thousands of jobs, transmission at t + 9 months Transmission at t + 21 months 2020 5 P.3  1. Final consumption expenditure by purpose (Household) P023  Narcotics P101  Pre-primary and primary education P102  Secondary education P103  Post-secondary non-tertiary education P104  Tertiary education P105  Education not definable by level, current prices and previous year's prices and chain linked volumes 1995-2018 2020 10 B.1g  1. Gross value added at basic prices (volume growth rate based on previous year's prices) NUTS 2 breakdown, total, transmission at t + 24 months Transmission at t + 27 months 2020 10 P.51g  4. Gross fixed capital formation (current prices) NUTS 2 breakdown, total and A*10 breakdown, transmission at t + 24 months Transmission at t + 27 months 2020 Country: Croatia Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q All variables Full table including all breakdowns/details 1995Q1-1999Q4 2020 1Q All variables Full table including all breakdowns/details Transmission at t + 70 days 2020 1Q P.3  5. a) Household final consumption expenditure (domestic concept) Breakdown by durability, current and previous year's prices and chain linked volumes, non-adjusted and seasonally adjusted data 2000Q1-2019Q4 2020 1Q P.5  9 Gross capital formation Total economy, current prices and previous year's prices and chain-linked volumes, non-adjusted and seasonally adjusted data (to be provided excluding P.53) 2000Q1-2019Q4 2020 1Q P.51g  9. a) Gross fixed capital formation AN_F6: breakdown of fixed assets, current and previous year's prices and chain-linked volumes, non-adjusted and seasonally adjusted data 2000Q1-2019Q4 2020 1Q P.53  9. c) Acquisitions less disposals of valuables Total economy, current prices and previous year's prices, non-adjusted and seasonally adjusted data 2000Q1-2019Q4 2020 1A All variables Full table including all breakdowns/details, transmission at t + 2 months Transmission at t + 70 days 2020 1A D.1  17. Compensation of employees working in resident production units and compensation of resident employees A*10 breakdown, current prices 1995-1999 2018 1A D.11 - 17. a) Wages and salaries D.12 - 17. b) Employers' social contributions Total economy and A*10 breakdown, current prices 1995-1999 2018 1A P.3  5. a) Household final consumption expenditure (domestic concept) Breakdown by durability, current prices and previous year's prices and chain linked volumes 1995-2004 2020 1A P.5  9 Gross capital formation Total economy, current prices and previous year's prices and chain-linked volumes, non-adjusted and seasonally adjusted data (to be provided excluding P.53) 1995-2018 2020 1A P.51g  9. a) Gross fixed capital formation AN_F6 breakdown of fixed assets, current prices and previous year's prices and chain linked volumes 1995-2004 2020 1A P.53  9. c) Acquisitions less disposals of valuables Total economy, current price's and previous year's prices 1995-2018 2020 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees A*10 breakdown, thousands of persons employed 1995-1999 2018 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown, thousands of hours worked 1995-1999 2018 2 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1995-2000 2020 2 P.5  Gross capital formation P.52 + P.53  Changes in inventories and acquisitions less disposals of valuables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds (to be provided excluding P.53) 2001-2009 2020 2 NP  Acquisitions less disposals of non-financial non-produced assets S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 2001-2009 2020 2 OP5ANP  Gross capital formation and acquisitions less disposals of non-financial non-produced assets, S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, all COFOG divisions and groups (to be provided excluding NP and P.53) 2001-2009 2020 3 All variables A*10/A*21 breakdowns, current prices and previous year's prices and chain-linked volumes, transmission at t + 9 months Transmission at t + 21 months 2020 3 P.51c  4. Consumption of fixed capital by industry A*21 and A*64 breakdowns, previous year's prices and chain linked volumes 1995 - 2018 2020 3 P.5  9. Gross capital formation Total economy, current prices and previous year's prices and chain linked volumes (to be provided excluding P.53) 1995-2018 2020 3 P.51g  7. a) Gross fixed capital formation by industry A*10 breakdown, current prices and previous year's prices and chain-linked volumes 1995-2004 2020 3 P.51g  7. a) Gross fixed capital formation by industry, breakdown of fixed assets AN_F6 A*10 breakdown and AN_F6 breakdown of fixed assets, current prices and previous year's prices and chain-linked volumes 1995-2004 2020 3 P.52  7. b) Changes in inventories by industry Total economy and A*10 breakdown, previous year's prices and chain linked volumes 1995-2018 2020 3 P.53  7. c) Acquisitions less disposals of valuables Total economy, current prices and previous year's prices 1995-2018 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 and A*64 breakdowns, thousands of persons 1995-1999 2018 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*21 and A*64 breakdowns, thousands of hours worked 1995-1999 2018 5 All variables Full table including all breakdowns/details 1995-2004 2020 6 All variables Transactions, assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 1995-2001 2020 7 All variables Transactions, assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 1995-2000 2020 8 All variables All sectors, uses and resources 1995-2001 2020 8 P.53  Acquisitions less disposals of valuables S.1  Total Economy, uses 2002-2018 2020 8 NP  Acquisitions less disposals of non-financial non-produced assets S.13  General government, uses 2001-2009 2020 801 NP  Acquisitions less disposals of non-financial non-produced assets S.13  General government, uses, current prices, non-seasonally adjusted 2001Q1-2009Q4 2020 9 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1995-2001 2020 9 D.612  Employers' imputed social contributions S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1995-2012 2020 9 D.613c  Compulsory households' actual social contributions D.613ce  Compulsory employees' actual social contributions D.613v  Voluntary households' actual social contributions S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 2002-2018 2020 10 B.1g  1. Gross value added at basic prices (volume growth rate based on previous year's prices) NUTS 2 breakdowns, total economy 2000-2018 2020 10 D.1  3. Compensation of employees (current prices) P.51g  4. Gross fixed capital formation (current prices) Total economy and all NUTS 2 breakdowns, A*10 breakdowns 2000-2006 2020 10 ETO  5. Total employment in thousands of persons and thousands of hours worked; All NUTS 2 breakdowns, total economy, thousands of persons, transmission at t + 12 months Transmission at t + 24 months 2019 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, all COFOG divisions 1995-2000 2020 11 OP5ANP  Gross capital formation + Acquisitions less disposals of non-financial non-produced assets S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, all COFOG divisions and groups (to be provided excluding NP and P.53) 2001-2009 2020 11 P.5  Gross capital formation S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG divisions and groups (to be provided excluding P.53) 2001-2009 2020 11 NP  Acquisitions less disposals of non-financial non-produced assets, S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, all COFOG divisions and groups 2001-2009 2020 13 All variables All NUTS 2 breakdowns 2000-2011 2020 15 All variables Full table including all details/breakdowns, previous year's prices 2015-2016 2020 16 All variables Full table including all details/breakdowns, previous year's prices 2015-2016 2020 20 All variables Full table including all breakdowns/details 2000-2017 2020 22 All variables Full table including all breakdowns/details 1995-2004 2020 26 All variables Full table including all breakdowns/details, excluding AN.111 Dwellings 1995-2017 2020 27 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1999Q1-2001Q4 2020 Country: Cyprus Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.53  9. c) Acquisitions less disposals of valuables Total economy, current prices and previous year's prices, non-adjusted and seasonally adjusted data 1995Q1-2017Q4 2018 1Q All variables Total economy and all NACE-breakdowns, current and previous year's prices and chain linked volumes, non-adjusted and seasonally adjusted data Transmission at t + 70 days 2020 1A All variables Total economy and all NACE-breakdowns, current and previous year's prices and chain linked volumes, transmission at t + 2 months Transmission at t + 70 days 2020 3 P.52  7. b) Changes in inventories by industry Total economy and A*10 breakdown, current prices and previous year's prices, transmission at t + 9 months Transmission at t + 21 months 2020 26 AN.113 + AN.114  8. Machinery and equipment + Weapons systems; AN.117  10. Intellectual property products All sectors 2012-2017 2020 26 AN.12  16. Inventories All sectors 2012-2017 2020 26 AN.211  20. Land S.14 + S.15 1995-2017 2020 Country: Latvia Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 3 P.1  1. Output at basic prices by industry P.2  2. Intermediate consumption at purchaser's prices by industry D1  9. Compensation of employees by industry D.11  9. a) Wages and salaries by industry A*64 breakdowns, current prices 1995-1999 2020 3 B.1g  3. Gross value added at basic prices by industry A*64 breakdowns, current prices and previous year's prices and chain-linked volumes 1995-1999 2020 3 B.2n + B.3n  5. Net operating surplus and net mixed income D.29-D.39  6. Other taxes on production less other subsidies on production A*21 and A*64 breakdowns, current prices 1995-2000 2020 3 P.52  7. b) Changes in inventories by industry A*10 breakdowns, current prices and previous year's prices 1995-1999 2020 3 P.52  7. b) Changes in inventories by industry A*10 breakdowns, previous year's prices 2000-2009 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 and A*64 breakdown, thousands of persons and thousands of hours worked (where mandatory) 1995-1999 2020 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG groups 2001-2006 2020 15 All variables Full table including all details/breakdowns, previous year's prices 2015-2016 2020 16 All variables Full table including all details/breakdown, previous year's prices 2015-2016 2020 Country: Luxembourg Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q All variables Total economy and all NACE breakdowns, current and previous year's prices and chain linked volumes, non-adjusted and all adjusted data. (This derogation will replace the derogation requesting a t + 90 days delay in calendar year 2016). Transmission at t + 85 days 2020 1A All variables Total economy and all NACE breakdowns, current and previous year's prices and chain linked volumes, transmission at t + 2 months. (This derogation will replace the derogation requesting a t + 90 days delay in calendar year 2016). Transmission at t + 85 days 2020 6 All variables Transactions and other changes, assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated 1995-1998 2020 7 All variables Assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated 1995-1998 2020 Country: Hungary Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.51g  9. a) Gross fixed capital formation AN_F6: breakdown of fixed assets into: AN.117 Intellectual property products, current prices, previous year's prices and chain-linked volume, non-adjusted and seasonally adjusted data 1995Q1-2011Q4 2020 2 P.52 + P.53  Changes in inventories and acquisitions less disposals of valuables OP5ANP  Gross capital formation and acquisitions less disposals of non-financial non-produced assets S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security fund (to be provided excluding P.53 until expiration of derogation) 1995-2018 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry EEM  8. b) employees by industry Total economy and A*21 breakdown, hours worked 1995-2009 2020 8 P.53  Acquisitions less disposals of valuables All sectors, uses 1995-2018 2020 8 NP  Acquisitions less disposals of non-produced assets All sectors except S.13 general government, uses 1995-2018 2020 20 AN.1132g  6. ICT equipment, gross; AN.11321g  7. Computer hardware, gross; AN.11322g  8. Telecommunications equipment, gross; AN.117g  11. Intellectual property products, gross; AN.1173g  12. Computer software and databases, gross; AN.1132n  18. ICT equipment, net; AN.11321n  19. Computer hardware, net; AN.11322n  20. Telecommunications equipment, net; AN.117n  23. Intellectual property products, net; AN.1173n  24. Computer software and databases, net Total economy and A*21 breakdown (where mandatory), current replacement costs and previous year's replacement costs 2000-2011 2020 22 P.51g_AN.1132  6. GFCF in ICT equipment; P.51g_AN.11321  7. GFCF in computer hardware; P.51g_AN.11322  8. GFCF in telecommunications equipment; P.51g_AN.1173  12. GFCF in computer software and databases Total economy, current prices and previous year's prices and chain-linked volumes 2000-2011 2020 26 AN.211  20. Land Sector S.14 + S.15  Households + Non-profit institutions serving households 1995-2017 2020 Country: Malta Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q All variables Full table including all breakdowns/details Transmission at t + 70 days 2020 1Q All variables Total economy and all breakdowns (NACE, AN_F6, durability), current prices and previous year's prices and chain linked volumes, non-adjusted and seasonally adjusted data 1995Q1-1999Q4 2020 1Q B.1g  1. Gross value added at basic prices A*10-breakdown, previous year's prices and chain linked volumes, non-adjusted and seasonally adjusted data 2000Q1-2014Q4 2020 1Q EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*10 breakdown (where mandatory), thousands of hours worked, non-adjusted and seasonally adjusted data 1995Q1-1999Q4 2020 1A All variables Full table including all breakdowns/details, transmission at t + 2 months Transmission at t + 70 days 2020 1A All variables Total economy and all breakdowns (NACE, AN_F6, durability), previous year's prices and chain linked volumes 1995-1999 2020 1A B.1g  1. Gross value added at basic prices A*10 breakdown, previous year's prices and chain linked volumes 2000-2014 2020 1A EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*10 breakdown (where mandatory), thousands of hours worked 1995-1999 2020 3 All variables Total economy and all NACE- and AN_F6-breakdowns, previous year's prices and chain-linked volumes 1995-1999 2020 3 B.1g  3. Gross value added at basic prices by industry A*21 and A*64 breakdowns, previous year's prices and chain linked volumes 2000-2018 2020 3 P.51c  4. Consumption of fixed capital by industry A*21 and A*64 breakdowns, previous year's prices and chain-linked volumes 2000-2018 2020 3 P.52  7. b) Changes in inventories by industry A*10 breakdown, current prices and previous year's prices 1995-2007 2020 3 P.52  7. b) Changes in inventories by industry A*10 breakdown, current prices and previous year's prices Transmission at t + 48 months 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdown, thousands of hours worked 1995-1999 2020 5 All variables All COICOP breakdowns (where mandatory), previous year's prices and chain-linked volumes 1995-1999 2020 8 All variables All sectors, uses and resources 1995-2004 2020 8 EMP  Employment (in number of persons and number of hours worked) Sector S.13 General government, in number of persons 1995-1999 2020 8 EMP  Employment (in number of persons and number of hours worked) Sector S.13 General government, in numbers of hours worked 1995-2018 2020 801 All variables All sectors, uses and resources, current prices, non-seasonally adjusted and seasonally adjusted 1999Q1-2004Q4 2020 10 B.1g  1. Gross value added at basic prices (volume growth rate based on previous year's prices) NUTS 2 breakdown, total economy 2000-2017 2020 13 All variables NUTS 2 breakdown 2000-2004 2020 15 All variables Full table including all details/breakdowns, current prices Transmission at t + 54 months 2020 15 All variables Full table including all details/breakdown, previous year prices 2015-2016 2020 16 All variables Full table including all details/breakdowns, current prices Transmission at t + 54 months 2020 16 All variables Full table including all details/breakdown, previous year prices 2015-2016 2020 16 Table 16  Five additional tables (use table at basic prices, use table for domestic output, use table for imports, trade & transport margins, taxes less subsidies on products) Full additional table including all breakdowns/details, current prices Transmission at t + 54 months 2020 17 All variables Full table including all details/breakdowns, current prices Transmission at t + 54 months 2020 20 All variables Full table including all details/breakdowns 2000-2017 2020 22 All variables Total economy and A*21 breakdown, previous year's prices and chain linked volumes 1995-1999 2020 26 All (mandatory) variables, excluding AN.111  Dwellings All (mandatory) sectors 1995-2017 2020 27 All variables S.13  General government S.1311  Central government S.1313  Local government, including counterpart data by all sectors 1999Q1-2003Q4 2020 Country: Austria Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 13 All variables NUTS 2 breakdown (total S.14 + S.15 to be provided until expiration derogation) 2012-2017 2020 26 AN.11 + AN.12  2. Fixed assets + Inventories AN.1121  6. Buildings other than dwellings AN.1122  7. Other structures AN.12  16. Inventories All sectors 2012-2017 2020 Country: Poland Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q D.1  17. Compensation of employees working in resident production units and compensation of resident employees Total economy, current prices, non-adjusted and seasonally adjusted data 1995Q1-1998Q4 2020 1Q D.11  17. a) Wages and salaries D.12  17.b) Employers' social contributions Total economy, current prices, non-adjusted and seasonally adjusted data 1995Q1-2000Q4 2020 1Q D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  17. a) Wages and salaries D.12  17.b) Employers' social contributions A*10 breakdown, current prices, non-adjusted and seasonally adjusted data 1995Q1-2000Q4 2020 1Q D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  17. a) Wages and salaries D.12  17.b) Employers' social contributions Total economy and A*10 breakdown, current prices, non-adjusted and seasonally adjusted data Transmission at t + 95 days 2020 1Q B.2g + B.3g  13. Gross operating surplus and gross mixed income D.2  14. Taxes on production and imports D.3  15. Subsidies Total economy, current prices, non-adjusted and seasonally adjusted data 1995Q1-1998Q4 2020 1Q B.2g + B.3g  13. Gross operating surplus and gross mixed income D.2  14. Taxes on production and imports D.3  15. Subsidies Total economy, current prices, non-adjusted and seasonally adjusted data Transmission at t + 95 days 2020 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown, thousands of persons and thousands of hours worked, non-adjusted and seasonally adjusted data 1995Q1-2000Q4 2020 1Q P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services, geographical breakdown P6/P7 breakdown (where mandatory) into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area), S.22 non-member countries and international organisations non resident of EU, current prices and previous year's prices and chain linked volumes, non-adjusted data Transmission at t + 65 days 2020 1Q P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services, geographical breakdown P6/P7 breakdown (where mandatory) into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area), S.22 non-member countries and international organisations non resident of EU, current prices and chain linked volumes, seasonally adjusted data Transmission at t + 65 days 2020 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown, thousands of persons and thousands of hours worked 1995-2000 2020 1A B.2g + B.3g  13. Gross operating surplus and gross mixed income D.2  14. Taxes on production and imports D.3  15. Subsidies Total economy, current prices, transmission at t + 2 months Transmission at t + 95 days 2020 1A D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  17. a) Wages and salaries D.12  17. b) Employers' social contributions Total economy and A*10 breakdown, current prices, transmission at t + 2 months Transmission at t + 95 days 2020 1A P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services, geographical breakdown P6/P7 breakdown (where mandatory) into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area), S.22 non-member countries and international organisations non resident of EU, current prices and previous year's prices and chain linked volumes, transmission at t + 2 months Transmission at t + 65 days 2020 2 NP  Acquisitions less disposals of non-financial non-produced assets OP5ANP  Gross capital formation and acquisitions less disposals of non-financial non produced assets S.1311  Central government S.1313  Local government S.1314  Social security funds 1995-2009 2020 2 NP  Acquisitions less disposals of non-financial non-produced assets S.13  General government 1995-2004 2020 2 OP5ANP  Gross capital formation and acquisitions less disposals of non-financial non produced assets S.13  General government (to be provided excluding NP until expiration derogation) 1995-2004 2020 2 D.995  Capital transfers from general government to relevant sectors representing taxes and social contributions assessed but unlikely to be collected S.1313  Local government 1995-2000 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*21 breakdown, thousands of persons and thousands of hours worked 1995-2000 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*64 breakdown, thousands of persons 1995-2009 2020 3 P.1  1. Output at basic prices by industry P.2  2. Intermediate consumption at purchaser's prices by industry D.29-D.39  6. Other taxes on production less other subsidies on production D.1  9. Compensation of employees by industry D.11  9. a) Wages and salaries by industry A*64 breakdown, current prices, transmission at t + 21 months Transmission at t + 24 months 2020 3 B.1g  3. Gross value added at basic prices by industry P.51c  4. Consumption of fixed capital by industry A*64 breakdown, current prices and previous year's prices and chain-linked volumes, transmission at t + 21 months Transmission at t + 24 months 2020 8 EMP  Employment (in number of persons and number of hours worked) Sector S.13 General Government, thousands of persons and thousands of hours worked 1995-2009 2020 8 NP  Acquisitions less disposals of non-produced assets All sectors, uses 1995-2004 2020 801 NP  Acquisitions less disposals of non-produced assets All sectors, uses, current prices, non-seasonally adjusted data 1999Q1-2004Q4 2020 10 EMP  5. Employment in thousands of persons and thousands of hours worked ETO  Total EEM  Employees All NUTS breakdowns, A*10 breakdown, thousands of hours worked 2000-2007 2020 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG divisions 1995-2001 2020 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG groups 2001 2020 11 NP  Acquisitions less disposals of non-financial non-produced assets S.13  General government All COFOG breakdowns 2002-2009 2020 11 OP5ANP  Gross capital formation + Acquisitions less disposals of non-financial non-produced assets S.13  General government All COFOG breakdowns (to be provided excluding NP until expiration derogation) 2002-2009 2020 11 NP  Acquisitions less disposals of non-financial non-produced assets OP5ANP  Gross capital formation + Acquisitions less disposals of non-financial non-produced assets S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG breakdowns 1995-2009 2020 15 All variables Full table including all details/breakdown, previous year's prices 2015-2016 2020 16 All variables Full table including all details/breakdown, previous year's prices 2015-2016 2020 20 AN.1132g  6. ICT equipment, gross AN.11321g  7. Computer hardware, gross AN.11322g  8. Telecommunications equipment, gross AN.1139g + AN.114g  9. Other machinery and equipment, gross + weapon systems, gross AN.1132n  18. ICT equipment, net AN.11321n  19. Computer hardware, net AN.11322n  20. Telecommunications equipment, net AN.1139n + AN.114n  21. Other machinery and equipment, net + weapon systems, net Total economy, current replacement costs and previous year's replacement costs 2000-2017 2020 22 P.51g_AN.11  1. GFCF in fixed assets P51g_AN.1132  6. GFCF in ICT equipment P51g_AN.11321  7. GFCF in computer hardware P51g_AN.11322  8. GFCF in telecommunications equipment P51g_AN.1139 + AN.114  9. GFCF in other machinery and equipment + weapon systems Total economy, current prices and previous year's prices and chain linked volumes 2000-2017 2020 26 AN.211  20. Land S.14 + S.15  Households + Non-profit institutions serving households 1995-2009 2020 Country: Portugal Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 17 All variables Full table including all details/breakdowns 2010 2020 Country: Romania Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.3  5. a) Household final consumption expenditure (domestic concept) Breakdown by durability, current and previous year's prices and chain linked volumes, seasonally adjusted data 1995Q1-2017Q4 2018 1Q P.51g  9. a) Gross fixed capital formation AN_F6: breakdown of fixed assets, current and previous year's prices and chain linked volumes, non-adjusted and seasonally adjusted data 1995Q1-2019Q4 2020 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG groups 2001-2006 2020 20 All variables Total economy and A*21 breakdown, current replacement costs and previous year's replacement costs 2000-2017 2020 22 P.51g_AN.1132 GFCF in ICT equipment P.51g_AN.11321 GFCF in computer hardware P.51g_AN.11322 GFCF in telecommunications equipment Total economy, current prices and previous year's prices and chain linked volumes 2000-2017 2020 26 All mandatory variables excluding AN.111 Dwellings Total economy and all mandatory sector breakdowns 1995-2017 2020 Country: Slovenia Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG divisions 1995-1998 2020 26 AN.211  20. Land S.14 + S.15  Households + Non-profit institutions serving households 1995-2014 2018 27 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, including counterpart data by all sectors 1999Q1-2003Q4 2020 Country: Slovakia Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 5 P.3  1. Final consumption expenditure by purpose (Household) P102  Secondary education and P103  Post-secondary non-tertiary education, current prices and previous year's prices and chain-linked volumes 1995-2017 2019 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG groups 2001-2002 2019 20 All variables Total economy and A*21 breakdown, current replacement costs and previous year's replacement costs 2000-2003 2019 26 AN.11 + AN.12  2. Fixed assets + Inventories AN.1121  6. Buildings other than dwellings AN.1122  7. Other structures AN.12  16. Inventories All sectors 2012-2016 2019 26 AN.11  3. Fixed assets AN.112  5. Other buildings and structures AN.113 + AN.114  8. Machinery and equipment + Weapons systems AN.115  9. Cultivated biological resources AN.117  10. Intellectual property products All sectors (where mandatory) 2000-2017 2019 26 AN.211  20. Land S.14 + S.15:Households and non-profit institutions serving households 1995-2016 2019 Country: Finland Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q All variables Full table including all (mandatory) breakdowns/details Transmission at t + 65 days 2020 1A All variables Full table including all (mandatory) breakdowns/details, transmission at t + 2 months Transmission at t + 65 days 2020 Country: Sweden Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services P6/P7 l breakdown (where mandatory) into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area), current prices and previous year's prices and chain-linked volumes, non-adjusted and seasonally adjusted data (P6/P7 breakdown to be provided excluding data on euro area/European institutions and bodies until expiration of the derogation) 1995Q1-2019Q4 2020 1Q D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  17. a) Wages and salaries D.12  17.b) Employers' social contributions A*10 breakdown of compensation of resident employees, current prices, non-adjusted and seasonally adjusted data (to be provided excluding compensation of employees abroad until expiration of the derogation) 1995Q1-2019Q4 2020 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown of employment of residents, thousands of persons and thousands of hours worked, non-adjusted and seasonally adjusted data (to be provided excluding employment abroad until expiration of the derogation) 1995Q1-2019Q4 2020 1A P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services P6/P7 breakdown (where mandatory) into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area), current prices and previous year's prices and chain-linked volumes (P6/P7 breakdown to be provided excluding data on euro area/European institutions and bodies until expiration of the derogation) 1995-2018 2020 1A D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  17. a) Wages and salaries D.12  17. b) Employers' social contributions A*10 breakdown of compensation of resident employees, current prices, non-adjusted and seasonally adjusted data (to be provided excluding compensation of employees abroad until expiration of the derogation) 1995-2018 2020 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown of employment of residents, thousands of persons and thousands of hours worked, non-adjusted and seasonally adjusted data (to be provided excluding employment abroad until expiration of the derogation) 1995-2018 2020 3 P.1  1. Output at basic prices by industry P.2  2. Intermediate consumption at purchaser's prices by industry B.2n + B.3n  5. Net operating surplus and net mixed income D.29 - D.39  6. Other taxes on production less other subsidies on production Total economy and A*21 breakdown, current prices), transmission at t + 9 months Transmission at t + 21 months 2020 9 D.61SC  Social insurance scheme service charges D.614  Households' social contributions supplements S.212 Institutions and bodies of the EU 2012-2018 2020 15 P7  Imports of goods and services P7 breakdown into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area) by CPA P*64 breakdown, current prices and previous year's prices (where mandatory) (to be provided excluding data on euro area/European institutions and bodies until expiration of the derogation) 2010-2016 2020 15 All variables Breakdown into industries/products 36, 37-39 (to be provided as sum 36-37 and 38-39 until expiration of the derogation), Breakdown into industries/products 45, 46, 47 (to be provided as sum 45-47 until expiration of the derogation), current prices and previous year's prices (where mandatory) 2010-2016 2020 16 P6  Exports of goods and services P6 breakdown into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area) by CPA P*64 breakdown, current prices and previous year's prices (where mandatory) (to be provided excluding data on euro area/European institutions and bodies until expiration of the derogation) 2010-2016 2020 16 All variables Breakdown into industries/products 36, 37-39 (to be provided as sum 36-37 and 38-39 until expiration of the derogation), Breakdown into industries/products 45, 46, 47 (to be provided as sum 45-47 until expiration of the derogation), current prices and previous year's prices (where mandatory) 2010-2016 2020 16 B2A3N  Operating surplus and mixed income, net B2A3G  Operating surplus and mixed income, gross Breakdown by NACE A*64 breakdown, current prices 2010-2016 2020 17 P6  Exports of goods and services P7  Imports of goods and services P6/P7 breakdown into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area) by CPA P*64 breakdown, current prices (to be provided excluding data on euro area/European institutions and bodies until expiration of the derogation) 2010, 2015 2020 17 All variables Breakdown into products 36, 37-39 (to be provided as sum 36-37 and 38-39 until expiration of the derogation), Breakdown into products 45, 46, 47 (to be provided as sum 45-47 until expiration of the derogation), current prices 2010, 2015 2020 17 B2A3N  Operating surplus and mixed income, net B2A3G  Operating surplus and mixed income, gross Breakdown by CPA P*64, current prices 2010, 2015 2020 20 AN.11g 1. Fixed assets, gross; AN.111g 2. Dwellings, gross; AN.112g 3. Other buildings and structures, gross; AN.113g + AN.114g 4. Machinery and equipment+weapon systems, gross; AN.1131g 5. Transport equipment, gross; AN 1132g 6. ICT equipment, gross; AN.11321g 7. Computer hardware gross; AN.11322g 8. Telecommunications equipment, gross; AN.1139g + AN.114g 9. Other machinery equipment+weapon systems, gross; AN.115g 10. Cultivated biological resources, gross; AN.117g 11. Intellectual property products, gross; AN.1173g 12. Computer software and databases, gross Total economy and NACE A*21 breakdown, current replacement costs and previous year's replacement costs 2000-2017 2020 Country: United Kingdom Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 26 All variables All sectors (data for total economy and institutional sectors on AN.1, AN.11, AN.11 + 12, AN.111, AN.112, AN.1121, AN.1122, AN.113 + AN.114, AN.115, including meta data, to be provided against reduced quality until expiration of derogation) 1995-2014 2018